Citation Nr: 1827740	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  08-39 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from April 1969 to April 1973.  The Veteran's service also included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran provided testimony at a hearing before the undersigned Veteran's Law Judge in May, 2013and a transcript of that hearing has been associated with the claims file.

The case was previously before the Board in March 2015 and the Board denied the Veteran's claim.  Then in a September 2016 Memorandum Decision, the Court of Appeals for Veterans' Claims (Court) vacated the March 2015 Decision.  Following that decision, the case was returned to the Board in March 2017 and then it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  In August 2017, the case returned to the Board and the Board found that the Veteran's most recent examination was inadequate and ordered a new examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the January 2018 VA examination addendum opinion, the examiner stated that there was "no objective clinical pattern of a chronic back condition or degenerative disc disease in active service period or within immediate post discharge civilian life."  However, the Veteran's United States Marine Corps Reserve examination in August 1973 showed that the Veteran reported recurrent back pain.  Accordingly, the Board finds this examination inadequate because the examiner did not base the opinion on an accurate set of facts.  Thus, a remand is required to obtain a more complete medical opinion as to the nature and etiology of the Veteran's low back disorder.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from February 25, 2018, to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's low back disorder.  The electronic claims file must be reviewed by the examiner.  Any and all indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail. After a review of the claims file, the examiner should provide answers to the following questions:

(A).  Identify all low back disorders that are currently present.  
(B).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder, had its onset in service or is caused by or related at least in part to his active service?  

(C).  Is it at least as likely as not that the Veteran's low back disorder manifested itself in the first post-service year? 

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The examiner should specifically comment on the Veteran's complaints of low back pain while he was on active duty and if those complaints could cause his present disability.  

The examiner should include a discussion regarding the Veteran's reports of back pain at the United States Marine Corps Reserve physical in August 1973.

The examiner is also asked to comment on the Veteran's reported symptoms and complaints that are contained in his VA medical records beginning in 2002 and the Veteran's Social Security Administration records.  

Lastly, the examiner is asked to provide an analysis that would explain what caused the Veteran's condition in addition to the natural ageing process.  

The VA examination report must include a complete rationale for all opinions expressed.  
In providing the requested opinions, the examiner cannot rely exclusively on the absence of relevant treatment in the Veteran's medical history. 

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for






Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


